PER CURIAM:
Calvin Scott Wedington seeks to appeal the district court’s order dismissing his 28 U.S.C. § 2255 (2000) motion as successive. An appeal may not be taken from the final order in a § 2255 proceeding unless a circuit justice or judge issues a certificate of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not issue for claims addressed by a district court absent “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrating that reasonable jurists would find both that his constitutional claims are debatable and that any dispositive procedural rulings are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S. 322, 336, 123 S.Ct. 1029, 154 L.Ed.2d 931 (2003); Slack v. McDaniel 529 U.S. 473, 484, 120 S.Ct. 1595, 146 L.Ed.2d 542 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir.2001). We have independently reviewed the record and conclude that Wedington has not made the requisite showing. To the extent that Wedington’s informal brief and notice of appeal could be construed as a motion for authorization to file a successive § 2255 motion, we deny such authorization. See United States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert, denied, — U.S. —, 124 S.Ct. 496, 157 L.Ed.2d 395 (2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED